                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-533-MOC-DCK

 AMERICAN TIRE DISTRIBUTORS, INC.,                    )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 MATTHEW RUMBAUGH, CHARLES                            )
 MAGNEE, and U.S. AUTOFORCE, LLC,                     )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Defendants “Motion To Dismiss”

(Document No. 15) filed October 9, 2020. This motion has been referred to the undersigned

Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate.

Having carefully considered the motion and the record, the undersigned will direct that the pending

motion be denied as moot.

         Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

                (2) Other Amendments. In all other cases, a party may amend its
                pleading only with the opposing party’s written consent or the
                court’s leave. The court should freely give leave when justice so
                requires.

Fed.R.Civ.P. 15(a)(2).




      Case 3:20-cv-00533-MOC-DCK Document 20 Filed 10/14/20 Page 1 of 2
       Plaintiff timely filed an “Amended Complaint” (Document No. 18) on October 13, 2020.

See Fed.R.Civ.P. 15(a)(1). The Amended Complaint supersedes the original Complaint. As such,

the undersigned will direct that Defendants “Motion To Dismiss” (Document No. 15) be denied

as moot. This Order is without prejudice to Defendant(s) filing a renewed motion to dismiss, if

appropriate.

       It is well settled that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ... is that an amended pleading

supersedes the original pleading, rendering the original pleading of no effect.”); see also, Fawzy

v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ‘of no effect.’”).

       IT IS, THEREFORE, ORDERED that Defendants “Motion To Dismiss” (Document No.

15) is DENIED AS MOOT.


                                    Signed: October 14, 2020




                                                   2
      Case 3:20-cv-00533-MOC-DCK Document 20 Filed 10/14/20 Page 2 of 2
